—Application by the *972appellant for a writ of error corara nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 9, 2007 (People v Montero, 44 AD3d 796 [2007]), affirming a judgment of the Supreme Court, Kings County, rendered June 21, 2004.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Skelos, Dillon and Santucci, JJ., concur.